Citation Nr: 1525243	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-11 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to September 1973 and September 1977 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in September 2011.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran is serviced connected for a left hip arthroplasty replacement evaluated at 30 percent, irritable colon evaluated at 30 percent, residuals of right hip arthroplasty evaluated at 30 percent, post-operative degenerative disc disease evaluated at 20 percent, bilateral sensorineural hearing loss evaluated at 20 percent, bilateral tinnitus evaluated at 10 percent, radiculopathy of the left lower extremity evaluated at 10 percent, and radiculopathy of the right lower extremity evaluated at 10 percent.  The Veteran's overall rating is 90 percent. 

2.  The evidence shows that it is more likely than not that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  
CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to service connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for TDIU, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a).
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for a left hip arthroplasty replacement evaluated at 30 percent, irritable colon evaluated at 30 percent, residuals of right hip arthroplasty evaluated at 30 percent, post-operative degenerative disc disease evaluated at 20 percent, bilateral sensorineural hearing loss evaluated at 20 percent, bilateral tinnitus evaluated at 10 percent, radiculopathy of the left lower extremity evaluated at 10 percent, and radiculopathy of the right lower extremity evaluated at 10 percent.  The Veteran's overall rating is 90 percent. 

Here, the Veteran's bilateral hip disabilities are each rated at 30 percent.  Combining these ratings according to 38 C.F.R. § 4.25 gives a result of 51.  Adding in the bilateral factor per 38 C.F.R. § 4.26 gives 51 + 5.1 = 56.1.  As the hip disabilities are due to the spine degenerative disc disease, these ratings are treated as a single disability.  56.1 combined with 20 gives 65 which rounds up to 70 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the requirements of 38 C.F.R. § 4.16(a).  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.  

The Veteran was afforded a VA audiology addendum opinion in August 2011.  There, the examiner noted substantial hearing loss.  The examiner stated that the Veteran's work limitations due to his hearing loss and tinnitus were that he could not answer phones and that he should have minimal responsibility for responding to verbal inquiries from the public.  The examiner suggested the Veteran and his supervisor assess written means of communication, and that he would be able to work under these restrictions.  

The Veteran was afforded a VA general examination in August 2011.  There, the examiner noted that the Veteran could no longer stand more than five minutes or walk for long periods.  The examiner stated that the Veteran would need modified duties at work and that he should not have any prolonged standing, walking, or driving at work.  The Veteran should not lift more than 25 pounds, run, or climb ladders.  The Veteran should change position as needed.  Despite this, the examiner opined that the Veteran was able to work in his chosen profession and was able to perform substantial gainful employment with the above limitations.  

The Veteran was afforded another VA general examination in September 2012.  There, the examiner noted that the Veteran experienced lower back pain when standing for more than 30 minutes, using stairs in either direction, or when lifting more than 30 pounds.  The examiner opined that there had been no improvement in the Veteran's irritable bowel, back, or hip disabilities since the last examination.  The examiner concluded that the Veteran's disabilities constituted a "significant reduction in his abilities to maintain substantially gainful employment."  

The Veteran was afforded a VA audiology appointment in September 2012.  There, the examiner noted that the Veteran's employer complained that he was only a part time hearing aid user because his ears itched a lot.  The examiner recommended retesting as the Veteran's incorrect responses were unusual and atypical.  

The Veteran was afforded VA back, peripheral nerves, gastrointestinal, and hip examinations in October 2014.  The peripheral nerves examiner opined that there was no clinical evidence of the radiculopathy on either side and therefore this disability had no impact on the Veteran's employability.  Similarly, the examiner found no evidence of a gastrointestinal issue, and therefore the disability had no impact on the Veteran's employability.  At the back examination, the Veteran reported daily but limited use of an elliptical machine but no other physical activity.  The examiner opined that the Veteran would have difficulty with activities involving heavy lifting or repetitive bending because of his back pain.  Therefore, the examiner opined that the Veteran's back disability would have significant impact on his ability to secure and maintain physical employment, but no impact on sedentary employment.  The hip examiner stated that the Veteran would have difficulty with weight-bearing activities such as standing or walking because of his hip disabilities.  Therefore, the examiner opined that these disabilities would have a significant impact on his ability to secure and maintain physical employment, but no impact on sedentary employment.  

The Veteran has given lay testimony in writing and at his hearing.  He stated that he did field work for the state for 15 years after service and that it was physically demanding.  Eventually he moved to a less physically demanding job, but still retired in June 2011 because of his disabilities.  He noted that he had not attempted to obtain employment in the past five years because it was hard for him to stand.  He also stated that sitting in one location was difficult, that he walked with a cane, and that he sometimes dragged one foot.  

The Veteran submitted a lay statement from his former supervisor reiterating that his lack of mobility caused him severe problems during field work.  The employer added that the Veteran also had problems sitting for periods of time in the office or while in transit.  He noted that the Veteran stated he was retiring because of his disabilities.  

The Veteran's application for TDIU shows that he last worked in June 2011 and he marked that he left this job because of his disabilities.  The Veteran has an undergraduate degree, a teaching certificate, and is a graduate of Command General Staff College.   

The Veteran and his employer are competent to describe his symptoms as they are something they have personally seen and experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, they do not have the education or training to make a complex medical decision such as stating that the Veteran is unable to obtain and maintain substantially gainful employment.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The evidence shows that the Veteran's disabilities have a significant effect on his occupational abilities.  He is limited in his mobility, bending, lifting and standing for long periods of time.  He also has limitations on driving and must frequently change positions while sitting.  He has difficulty with client-facing tasks such as answering phones and fielding verbal inquiries.  Multiple VA examiners have concluded that his disabilities have significant impact on his ability to secure and maintain physical employment.  There are conflicting opinions regarding his ability to work in a sedentary occupation.  The September 2012 VA examiner stated that the Veteran's disabilities would have significant impact on his ability to secure and maintain substantially gainful employment, but did not opine specifically to physical or sedentary employment.  The October 2014 examiner opined that he could secure and maintain sedentary, but not physical employment.  Taking into account the foregoing and the Veteran's long employment history and his post-high school education, the Board is of the opinion that the evidence is in equipoise regarding whether the Veteran is able to perform sedentary or office work.  Therefore the Veteran's claim for TDIU is granted.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities is granted.  The appeal is granted subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


